Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1-8 and 10-21 are rejected under 35 USC 103(a) as being unpatentable over Peter et al. US 2010/0039346 in view of Vacanti US 2008/0074338.

 1) Peter teaches a direction-finding device comprising: a first antenna configured to receive electromagnetic energy (any of the antennas in antenna array 10); a second antenna configured to receive electromagnetic energy (any of the antennas in antenna array 10); a radome located in a receiving pathway of the first antenna (radome 22), wherein the radome is configured to cause a predetermined phase shift that varies based on an angular position of the receiving pathway (0016-0019, 0021-0023, 0030-0032, 0035); and a radio configured to receive the signal from the first and second antennas (0005). Peter doesn’t expressly teach a radio receiver to receive signals from the antennas, but it is implicit e.g. c.f. figs.1-3 that the signals are received by a receiver element. It would be obvious to modify Peter by integrating a radio receiver to receive the signal from the antennas.  
     Peter doesn’t expressly teach a motor to rotate the radome relative to the first and second antennas. However, Vacanti teaches (esp. c.f. [0041] and fig.1 and 7) the rotation of radome 
     It would be obvious to modify Peter by configuring a motor to rotate the radome of Peter relative to the at least first and second antennas in Peter (four are shown in fig.3 of Peter) as per the concept of rotating radome relative to antenna taught in Vacanti (see above) for the benefit of being able to operably position the antennas so that the respective antennas may be rotated and the emitted radiation such as the respective radio frequency signals may be scanned. 2) Peter and Vacanti teaches the direction-finding device of claim 1, further comprising a processor configured to determine an angle of arrival of the electromagnetic energy based on a comparison of a phase of the electromagnetic energy received by the first antenna to a phase of the electromagnetic energy received by the second antenna (0004, 0029 of Peter).3) Peter and Vacanti teaches the direction-finding device of claim 1, wherein the first antenna and the second antenna have the same geometry (see fig.3 of Peter).4) Peter and Vacanti teaches the direction-finding device of claim 3, wherein the first antenna and the second antenna are bi-conical antennas (fig. 3 of Peter).5) Peter and Vacanti teaches the direction-finding device of claim 1, wherein a phase center of the first antenna is located a distance approximately equal to one-quarter of a wavelength of a frequency of operation from a phase center of the second antenna (see fig.3, 0003-0007 of Peter).
11) Peter teaches a method comprising: receiving electromagnetic energy by a first antenna (see figs.1-3), wherein the electromagnetic energy passes through a radome (0021) before being received by the first antenna, and wherein the radome causes a predetermined phase shift that varies based on an angular position of a received pathway (0017, 0019, 0022-0023); and separately receiving the electromagnetic energy by a second antenna (any of the other antennas in array 10).
     Peter doesn’t expressly teach a radome coupled to motor to rotate radome relative to the first and second antennas. However, Vacanti teaches (esp. c.f. [0041] and fig.1 and 7) the radome is 
     It would be obvious to modify Peter by configuring a motor to rotate the radome of Peter relative to the at least first and second antennas in Peter (four are shown in fig.3 of Peter) as per the concept of rotating radome relative to antenna taught in Vacanti (see above) for the benefit of being able to operably position the antennas so that the respective antennas may be rotated and the emitted radiation such as the respective radio frequency signals may be scanned12) Peter and Vacanti teaches the method of claim 11, further comprising determining an angle of arrival of the electromagnetic energy, by a processor, based on a comparison of a phase of the electromagnetic energy received by the first antenna and a phase of the electromagnetic energy received by the electromagnetic receiver (0005 Peter).13) Peter and Vacanti teaches the method of claim 11, wherein the first antenna and the second antenna have the same geometry (see fig.3 Peter).14) Peter and Vacanti teaches the method of claim 12, wherein said receiving electromagnetic energy by a first antenna is at a location a distance equal to one-quarter of a wavelength of a frequency of operation from said receiving the electromagnetic energy by the second antenna (distance is obvious to modulate or optimize based on desired shift).15) Peter and Vacanti teaches the method of claim 11, further comprising causing the phase shift by using a tapered wall thickness of the radome (0012 Peter).16) Peter and Vacanti teaches the method of claim 11, further comprising causing the phase shift by using a permittivity of the radome that varies based on a position of the radome (0010, 0012, 0017 Peter).17) Peter and Vacanti teaches the method of claim 11, further comprising providing one of a printed pattern on the radome or a plurality of segments forming the radome, wherein each segment has a respective permittivity (0012 Peter).18) Peter and Vacanti teaches the method of claim 11, further comprising rotating the radome by using a motor (see fig.3, rotation mechanism of Peter). Also see Vacanti teaches (esp. c.f. [0041] and fig.1 and 7) the rotation of radome relative to the antenna that it houses (in applicant’s invention, the radome also covers the antenna, see fig.5). 
19) Peter and Vacanti teaches the method of claim 11, wherein the received electromagnetic energy has a frequency between 8 gigahertz and 12 gigahertz (range is obvious to modulate).
20) Peter teaches a direction-finding device comprising (see fig.1-3): a first bi-conical antenna configured to receive electromagnetic energy (any of the antennas in array 10); a second bi-conical antenna configured to separately receive electromagnetic energy (any of the other antennas in array 10), wherein: the second bi-conical antenna has the same geometry as the first bi-conical antenna (see fig.3); a phase center of the first bi-conical antenna is located one-quarter of a wavelength of a frequency of operation from a phase center of the second bi-conical antenna 
      Peter doesn’t expressly teach a motor to rotate the radome relative to the first and second antennas. However, Vacanti teaches (esp. c.f. [0041] and fig.1 and 7) the rotation of radome relative to the antenna that it houses (in applicant’s invention, the radome also covers the antenna, see fig.5). 
     It would be obvious to modify Peter by configuring a motor to rotate the radome of Peter relative to the at least first and second antennas in Peter (four are shown in fig.3 of Peter) as per the concept of rotating radome relative to antenna taught in Vacanti (see above) for the benefit of being able to operably position the antennas so that the respective antennas may be rotated and the emitted radiation such as the respective radio frequency signals may be scanned.
      Peter and Vacanti don’t expressly teach the antennas are bi-conical antennas. However, Please N.B., biconical antennas are routine in the art. It would be obvious to modify the cited art to feature the antennas as biconical in shape in order to adapt the radome/antenna system of the cited art to short-range UHF applications or EMI applications as biconical antennas are often used in short-range UHF and EMI applications. Further obvious to modulate the shape of the antenna since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the cited art. 
    
     As to claim 21, the cited art teaches claim 1, further comprising processor provide signal to motor to rotate radome based on signal from processor (see [0041] of Vacanti).  

Response to Remarks
Applicant’s remarks filed 3/3/22 have been considered respectfully moot in view of the new grounds of rejection necessitated by amendment. In particular, please N.B., the concept of rotating radome relative to antennas is well-known, as evidenced by Vacanti reference.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646